Citation Nr: 1041842	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of traumatic brain injury, to include headaches.

2.  Entitlement to an evaluation in excess of 30 percent for acne 
with cysts.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1978 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and May 2008 rating decisions by the 
Oakland, California, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The May 2005 decision 
denied increased evaluation for acne, while the May 2008 decision 
denied increased evaluation for headaches.

The issue of evaluation of TBI is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Acne, marked by recurrent sebaceous cysts and minor scarring, 
involves 20 percent of the total body area, and 5 percent of 
exposed areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for acne 
with cysts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7828 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Codes 7806, 7828 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant legally adequate notice by letter 
dated in January 2008.  To the extent that notice regarding the 
acne claim was provided after initial adjudication, notice was 
followed by readjudication in March 2009 and August 2010 
supplemental statements of the case.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

VA has obtained complete VA treatment records, as well as a 
statement from a treating VA doctor regarding the Veteran's 
headache complaints.  Several VA examinations have been provided; 
the examiners have made all required findings, and the reports 
are adequate for adjudication purposes.  The Veteran has declined 
a hearing.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

VA treatment records from January 2003 to August 2010 reveal 
periodic complaints of recurrent cysts on the back; topical 
medications were prescribed, and in March 2005 and June 2006, 
excision of the abscess was required.  Scars of the chest and 
back associated with acute flare-ups of acne were described, but 
overall providers stated the acne was stable.  

In January 2008, the Veteran reported that he was treated by Dr. 
MC at a VA clinic.  Although the notes of Dr. MC are contained in 
the records obtained through the VA computer system, he was still 
contacted directly by the RO on behalf of the Veteran.  In a 
March 2008 statement, Dr. MC reported that the Veteran had been 
treated for "repeated episodes" of sebaceous cysts.  

A VA skin examination was conducted in January 2005.  The Veteran 
reported that he had a history of recurrent cysts on his chest 
and back.  He averages one cyst a year.  He currently used a 
topical solution for treatment, and reported concern over a 
current growing cyst.  He currently had some cysts on his right 
upper arm.  On physical examination, multiple raised 
hypopigmented scars were noted on the back and chest.  The 
largest measured three to four centimeters in width.  The scars 
were superficial, without swelling, tenderness, or warmth.  Cysts 
on the arm were nontender.  The examiner noted that one cyst on 
the back was enlarged and soft, and required excision.  The 
January 2005 examination is not adequate for rating purposes, as 
the examiner failed to make required findings regarding the 
percentage of body area involved.

A new VA skin examination was conducted in August 2006.  Since 
the prior examination, the Veteran had two cysts removed.  He 
continued to have acne on his chest, back, and shoulders, and 
reported using an over the counter cream for treatment.  He did 
not use corticosteroids, but at times used a topical solution.  
Flare-ups of acne occurred weekly.  The site of the most recent 
cyst excision, in June 2006, was slightly itchy.  On physical 
examination, multiple raised nodular hypopigmented scars were 
noted on the chest, shoulders, and upper back, as well as small 
well healed surgical scars on the chest.  The scars were 
generally superficial, nontender, and nonadherent; two on the 
back were keloid, measuring between one and two inches in length, 
and 3/4 inch wide.  One such scar was slightly tender to palpation.  
Current cysts were noted on the back and the upper left arm.  The 
examiner stated that 20 percent of the total body area, or 5 
percent of the exposed area, was affected by the skin condition.

III.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The rating criteria applicable to disabilities of the skin were 
amended effective October 23, 2008. However, the criteria under 
the Diagnostic Codes potentially applicable to evaluation of PFB, 
Code 7828 and Code 7806, have not changed in substance, and hence 
the Board need not determine which version is more beneficial to 
the Veteran.

The diagnosed condition, acne, is a listed disease under the 
rating schedule, at Code 7828.  Those criteria provide that 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent is rated noncompensably (0 percent) 
disabling.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, or; 
deep acne other than on the face and neck, is rated 10 percent 
disabling.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting 40 percent or more of the face and neck, is 
rated 30 percent disabling.  38 C.F.R. § 4.118.  No higher 
disability evaluation is available under Code 7828, and hence it 
need not be further considered here.

However, Code 7828 also states that acne may also be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 7800) 
or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  

The Veteran's service connected acne is rated under the criteria 
for Code 7806, as dermatitis or eczema.  Code 7806 provides that 
dermatitis or eczema that involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy is required during the past 12- 
month period, is rated 0 percent disabling. Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-month 
period, is rated 10 percent disabling. Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period, is rated 30 percent disabling. 
Dermatitis or eczema that involves more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period, is rated 60 percent disabling. 38 
C.F.R. § 4.118.

Code 7806 also provides that alternatively, the condition may be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

While in this case there are scars present, none of them manifest 
the characteristics required for compensable evaluations under 
Codes 7801-7805, such as instability, pain, or limitation of 
motion. Further, because pyramiding, or paying compensation twice 
for the same manifestations of a disability is prohibited under 
38 C.F.R. § 4.14, consideration of separate scars would remove 
those areas from consideration of the surface area affected by 
the acne, reducing the currently assigned schedular evaluation.  
The acne does not affect the face or neck, and so Code 7800 is 
not applicable.

Doctors have noted a maximum involvement of 20 percent of the 
total surface area of the body, or 5 percent of the exposed 
areas.  This corresponds to assignment of a 30 percent 
evaluation, and no more, under Code 7806.  A higher evaluation 
would also be warranted for constant or near constant use of 
systemic therapy was required over the past 12 months.  There is 
no showing or allegation of such here.  The Veteran has used only 
topical creams and solutions, not drugs or corticosteroids.  He 
has in fact specifically denied such.  Although the most recent 
VA examination was more than four years ago, treatment records 
are more current, and show no systemic treatment.  The Veteran 
has also not alleged a worsening of the condition or alteration 
of his treatment since the most recent examination.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of that assigned are provided for certain manifestations 
of the service-connected disorder but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to this service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  An evaluation in excess of 30 percent 
for acne with cysts is not warranted.


ORDER

An evaluation in excess of 30 percent for acne with cysts is 
denied.


REMAND

Remand is required for evaluation of the residuals of TBI, for 
compliance with VA's duty to assist the Veteran in substantiating 
his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was examined for residuals of TBI in August 2009; he 
requested re-evaluation as a result of the amendment of the 
rating criteria applicable to his service connected disability.  
The VA examiner, while providing detailed findings related to the 
occurrence of headaches, also indicated the presence of 
additional symptoms and complaints which are potentially 
associated with TBI, including dizziness, cognitive impairment, 
and anxiety and depression.  Unfortunately, the examiner did not 
clearly state which, if any, were part of TBI, nor did he make 
sufficient findings to permit evaluation of each, should they be 
related.

Moreover, although the amended criteria apply only on or after 
October 23, 2008, other manifestations are potentially ratable 
under other Codes prior to that date.

Remand is required for examinations to clearly identify and 
describe all current residuals of TBI.  Updated VA treatment 
records should also be obtained and associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete updated VA treatment 
records from the VA Northern California 
Health Care System, to include the community 
based outpatient clinic at Martinez, 
California, all other associated clinics, and 
any other VA facility identified by the 
Veteran or in the record.

2.  Schedule the Veteran for a VA TBI 
protocol examination; the claims folder must 
be reviewed in conjunction with the 
examination.  The examiner should clearly 
identify all current residuals of the 
established TBI, and should describe each in 
detail, to include discussion of functional 
impact.  Headaches, dizziness, cognitive 
impairment, and anxiety and depression should 
be specifically addressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Schedule the Veteran for a VA mental 
disorders examination; the claims folder must 
be reviewed in conjunction with the 
examination.   The examiner should identify 
any current psychiatric disability or 
symptomatology, and should opine as to 
whether any such is at least as likely as not 
related to (caused or aggravated by) the in-
service TBI.  Aggravation means chronically 
worsened beyond the natural progression of 
the disease.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Readjudicate the claim on appeal.  
If the benefit sought remains denied, issue 
an SSOC and provide the appellant and his 
representative an appropriate period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


